1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/863,954, the amendment filed on 11/7/2022 is herein acknowledged. Claims 1, 8 and 14 have been amended. Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0081541) in view of Washington (US 5,860,116), Matsuzawa et al. (US 2011/0231631) and Noordergraaf et al. (US 2002/0129115).
As per claim 1. A method of operating a NUMA system, the method comprising: determining a requested data object from a requested memory address in a sampled memory request from a requesting NUMA node, the requested data object representing… memory addresses; [Uppal teaches where first level memory and second level memories include a NUMA hierarchy with first level memory and off-package second level memory (figs. 1 and 2 and related text)  “the information which is sampled and conveyed to instruction sampling monitor 310 can include at least a timestamp, instruction address, data virtual address, data physical address, load or store status, cache miss statistics, and/or other information.” (par. 0028) “instruction sampling monitor 310 is configured to record and process memory sample data across the system and collect page access frequencies for all virtual address pages.” (par 0029) “It should be understood that the terms “memory page” and “page” are intended to represent any size of memory region.” (par. 0034)] but does not expressly refer to the requested data object representing a range of memory addresses
…when the size of the requested data object is a page or less, incrementing a count that measures a number of times that the requesting NUMA node has sought to access the requested data object, [Uppal teaches “a monitor in the system software (e.g., operating system, device drivers, middleware) is implemented to record and process memory sample data across system 100 and collect page access frequencies for virtual address and/or physical address pages” (par. 0017) “monitor 310 ranks pages based on their recent access frequency and remaps any highly ranked pages currently mapped to second level of memory 350 to first level of memory 345. At the end of each sampling interval, the top N most frequently accessed pages can be placed into first level of memory 345. In one embodiment, the value of N is dictated by the size of the fast memory 345. By performing counting (where access frequency determination and counting corresponds to the incrementing of a count for page accesses) and migration, the monitor 310 can decay or clear access counts from the previous time interval, thus time-averaging page access frequencies. (par. 0029) where the accesses in Uppal are tracked NUMA system including accesses by processing units 215 (figs. 1 and 2 and related text)]
determining whether the count has exceeded a threshold within a predetermined time period, and when the count exceeds the threshold, migrating the page that includes the requested data object to the requesting NUMA node from a NUMA node, [Uppal teaches pages are migrated from a second level memory to a first level memory, for example, using NUMA system calls (figs. 4-5 and related text) where a NUMA memory hierarchy may be used according to the embodiments of figs. 1 and 2 and a second level memory may be off package memory; thus, the migration to first level memory or on-chip memory includes migrating the page to a requesting NUMA node from a different NUMA node comprising the off-package memory (see figs. 1-2 and related text). Uppal further teaches “monitor 310 ranks pages based on their recent access frequency and remaps any highly ranked pages currently mapped to second level of memory 350 to first level of memory 345. At the end of each sampling interval, the top N most frequently accessed pages (thus, having a greater number of accesses or a number of accesses greater than a threshold) can be placed into first level of memory 345.” (par. 0029) where “At the conclusion of each sampling interval, the monitor can migrate memory pages between first level of memory 405 and second level of memory 410 based on the memory access instructions which were examined during the sampling interval. It should be understood that the terms “memory page” and “page” are intended to represent any size of memory region. If the monitor determines that one or more memory pages are currently stored in second level of memory 410 but these one or more memory pages are likely to be accessed by the one or more processing units in the next sampling interval, then the monitor can migrate these one or more memory pages from second level of memory 410 to first level of memory 405. “ (par. 0034) “ In some embodiments, the processing of metadata can rank memory objects according to the likelihood that they will be accessed in a subsequent sampling interval, with a memory object including full pages or parts of pages. Accordingly, analysis and migration can be performed on a per-object basis in some embodiments or on a per-page basis in other embodiments.” (par. 0038)] but Uppal does not expressly refer to the count exceeding a threshold.  
Regarding the limitations, determining whether a size of the requested data object is a page or less, or more than a page; and Uppal teaches [“It should be understood that the terms “memory page” and “page” are intended to represent any size of memory region.” (par. 0034) “the processing of metadata can rank memory objects according to the likelihood that they will be accessed in a subsequent sampling interval, with a memory object including full pages or parts of pages. Accordingly, analysis and migration can be performed on a per-object basis in some embodiments or on a per-page basis in other embodiments.” (par. 0038)] but does not expressly refer determining whether a size of the requested data object is a page or less, or more than a page.
With respect to the limitations of the requested data object representing a range of memory addresses… migrating data when the access count exceeds a threshold, [Washington teaches NUMA memory system (col. 1, lines 12-15) where “The present invention performs an evaluation of local or remote accesses and provides a plurality of alternatives when remote accesses exceed local accesses for a particular page of memory. These alternatives include relocation of the page to the memory of the requesting processor, copying the page to the requesting processor if the page is read only” (col. 4, lines 1-19) “SRAM 134 is used to monitor all accesses within a range specified by a range register 136 and starting at an address specified in address register 137” (col. 5, lines 25-27) “a determination is made as to whether a remote memory access has occurred within the specified memory range. If it has, an entry in the histogram for the address which caused the remote access is incremented (step 258). In step 260, a determination is made as to whether the time period of timer 133 has expired. If it has, an interrupt is generated (step 262) and the histogram is analyzed to determine whether the number of remote access for any memory location within the specified range has exceeded the threshold number of stored in maximum count register 132 (step 264). If the threshold is exceeded at any address, flow is transferred to step 214 of FIG. 3. At step 214, each of the address locations in the hot page histogram that where in excess of the threshold remote access number are evaluated for replication or relocation as discussed above for location in excess of the threshold number in histogram mode.”  (col. 5, lines 32-47)].
Uppal and Washington are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Uppal to include the requested data object representing a range of memory addresses… migrating data when the access count exceeds a threshold, as taught by Washington, since doing so would provide the benefits of [“efficiently controlling the location of memory pages in multiple-processor, multiple-main memory computer systems” (col. 1, lines 34-37)].
Even though the combination of Uppal and Washington teaches migrations in page units where [Uppal teaches “the processing of metadata can rank memory objects according to the likelihood that they will be accessed in a subsequent sampling interval, with a memory object including full pages or parts of pages. Accordingly, analysis and migration can be performed on a per-object basis in some embodiments or on a per-page basis in other embodiments.” (par. 0038)], combination of Uppal and Washington does not expressly refer to determining whether a size of the requested data object is a page or less, or more than a page; however, regarding these limitations, Matsuzawa teaches [figs 6 and “First, the file-level HSM program 826 checks the target file if the file is larger than the page size or not (step 1110). When the file is smaller than page size, the file-level HSM program 826 assigns and moves the file on appropriate volume except the mixed volume as the file-level HSM program 826 originally (step 1120). For example, the file-level HSM program 826 assigns frequently accessed files on the fast volume 911. When the file is larger than the page file, the file-level HSM program 826 moves the file onto the mixed volume 1041 (step 1130). When the mixed volume 1041 is realized by using page-based TSM functionality, sub-file TSM is automatically adapted for the file by the storage apparatus 110 without any additional process by the file server 880.” (par. 0065)], thus checking object/file size and moving objects/files that are not larger than a page size to a fast volume.
Uppal, Washington and Matsuzawa are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Uppal and Washington to include determining whether a size of the requested data object is a page or less, or more than a page for the migration of data pages as taught by Matsuzawa, since doing so [“enables per-file tiered storage management because the file-level HSM program 826 can move files to the appropriate file system on the appropriate volume. These file movements between filesystems are called "migration." (par. 0062)].
The combination of Uppal, Washington and Matsuzawa does not expressly disclose wherein prior to the migrating, the requested data object is stored in the NUMA node based on whether the NUMA node is first to access the requested data object; however, regarding these limitations, Noordergraaf teaches [“various policies exist for the initial allocation of pages of memory among nodes in a system. One such policy is the “first-touch” policy. The first-touch policy allocates a page of memory to the node containing the CPU which first accesses or “touches”, that page…” (par. 0050) where architecture 30 is a NUMA architecture (pars. 0041, 0043) and explains “new policies are introduced for dynamically placing pages of memory in a distributed memory computing system… Each of these new policies are generally used subsequent to the initial placement of pages within a system” (par. 0052)]. 
Uppal, Washington, Matsuzawa and Noordergraaf are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Uppal, Washington and Matsuzawa to have the home node or local node assignment or initial allocation of the data done based on a well-known first touch algorithm, such as that taught by Noordergraaf, where Noordergraaf also teaches dynamically migrating data which is initially allocated based on the first touch policy. Doing so would provide the advantages of dynamically optimizing page placement and migration and reduce access latency. Additionally, one of ordinary skill in the art would find it obvious to modify Noordergraaf to perform the migrations among node in the manner taught by Uppal and Washington, based on access count thresholds since doing so would further optimize allocations and reduce latencies associated with too frequent migration of pages.
Therefore, it would have been obvious to combine Uppal, Washington and Matsuzawa with Noordergraaf for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 3. The method of claim 1, further comprising sampling a memory request from the requesting NUMA node to generate the sampled memory request [Uppal teaches Uppal teaches where first level memory and second level memories include a NUMA hierarchy with first level memory and off-package second level memory (figs. 1 and 2 and related text) “a memory sampling based migrating page cache are disclosed. In one embodiment, a system includes one or more processors and a multi-level memory hierarchy. The system is configured to record metadata associated with a portion of memory access instructions executed by one or more processors in one or more sampling intervals” (par. 0011)].  
As per claim 6. The method of claim 1, further comprising when the size of the requested data object is more than a page: determining a distribution of page accesses; and determining if the multi-page requested data object is problematic [“monitor 310 ranks pages based on their recent access frequency and remaps any highly ranked pages currently mapped to second level of memory 350 to first level of memory 345. At the end of each sampling interval, the top N most frequently accessed pages (thus, having a greater number of accesses or a number of accesses greater than a threshold) can be placed into first level of memory 345.” (par. 0029) where “At the conclusion of each sampling interval, the monitor can migrate memory pages between first level of memory 405 and second level of memory 410 based on the memory access instructions which were examined during the sampling interval. It should be understood that the terms “memory page” and “page” are intended to represent any size of memory region. If the monitor determines that one or more memory pages are currently stored in second level of memory 410 but these one or more memory pages are likely to be accessed by the one or more processing units in the next sampling interval, then the monitor can migrate these one or more memory pages from second level of memory 410 to first level of memory 405. “ (par. 0034) “ In some embodiments, the processing of metadata can rank memory objects according to the likelihood that they will be accessed in a subsequent sampling interval, with a memory object including full pages or parts of pages. Accordingly, analysis and migration can be performed on a per-object basis in some embodiments or on a per-page basis in other embodiments.” (par. 0038)] thus Uppal is able to determine a plurality of pages “N” which are frequently accessed or problematic. Note that according to Uppal, the analyzing and migration can be done based on objects including full pages on a per-object basis or a per page basis. Matsuzawa teaches [“The plurality of instructions comprise instructions that cause the data processor to map the pages of different tiers to map the pages of different tiers to storage devices of different speeds in the storage system; and instructions that, for each file that is a large file which is larger in size than the page size, cause the data processor to perform sub-file tiered management on the large file to assign the large file among pages of different tiers according to the access characteristics of different portions of the large file by matching the access characteristics of each portion of the large file with a corresponding tier of the assigned page of the mixed volume. “ (par. 0012) “If the target file is larger than the page size, first, the allocation management program 126 allocates and moves or creates the file on the volume (step 640). If the file is aligned to the page size boundary, pages of this file except the last page are occupied by only the large target file and the effectiveness of tiered management is improved. Then the allocation management program 126 issues requests for the page management program 115 (step 650). The allocation management program 126 can request to specify each page assignment of the large file if the allocation management program 126 has enough information to assign or delegate page assignments to the page management program 115. If the allocation management program 126 delegates page assignments, the page management program 115 can handle page assignment appropriately. After the flow 600, the allocation management program 126 finishes allocating both small and large files on appropriate pages on appropriate storage volume 117. Furthermore, this flow 600 enables sub-file tiered management for large files because each page of the large files can be independently assigned to different storage media 117.” (par. 0054) “wherein the access characteristics comprise access frequency; and wherein matching the access characteristics of each portion of the large file with a corresponding tier of the assigned page of the mixed volume comprises matching high access frequency with a corresponding high tier page which is mapped to a high speed storage device, and matching low access frequency with a corresponding low tier page which is mapped to a low speed storage device.” (claim 6), thus pages of a large file or object which is greater than a page size may be stored according to the page access frequency or when those pages are deemed to have a high access frequency or problematic, they may be stored in a location that involves higher access speed. In the case of Uppal, and Washing in first tier storage or storage that is closer or local to a processor. Modifying the combination of Uppal and Washington according to Matsuzawa would provide the benefits of improved access speed to frequently accessed file/object data].  
As per claim 7. The method of claim 6, further comprising migrating one or more pages of the requested data object to another NUMA node when the requested data object is problematic [Uppal teaches “pages 450, 455, 460, 465, 470, and 475 are migrated from second level of memory 410 to first level of memory 405... It is noted that depending on the decisions made by the monitor, more or less than six memory pages can be migrated between levels at the end of a given sampling interval. In one embodiment, once these memory pages are selected for migration, they are migrated by the operating system through the mechanism of system calls that change a page's physical location without changing the virtual address of the page. Examples of such system calls for a non-uniform memory access (NUMA) system include numa_move_pages and numa_migrate_pages.” (par. 0035) where migration and analyzing of access frequencies may be at the page or object level (par. 0038). Washington teaches a NUMA system and migrating data to a remote node when that node shows a high request frequency for that data (figs. 5 and 6 and related text). Matsuzawa teaches identifying file/object size and optimizing the location of data by moving frequently accessed pages of a file (thus deemed problematic) to a faster access storage tier (par. 0012, 0054, claim 6). Thus, pages of a large file or object which is greater than a page size may be stored according to the page access frequency or when those pages are deemed to have a high access frequency or problematic, they may be stored in a location that involves higher access speed. In the case of Uppal, and Washing in first tier storage or storage that is closer or local to a processor. Modifying the combination of Uppal and Washington according to Matsuzawa would provide the benefits of improved access speed to frequently accessed file/object data].  
As per claim 14. A non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by one or more processors of a device, causes the device to execute a process that operates a NUMA system, the process comprising: determining a requested data object from a requested memory address in a sampled memory request from a requesting NUMA node, the requested data object representing a range of memory addresses; determining whether a size of the requested data object is a page or less, or more than a page; and when the size of the requested data object is a page or less, incrementing a count that measures a number of times that the requesting NUMA node has sought to access the requested data object, determining whether the count has exceeded a threshold within a predetermined time period, and when the count exceeds the threshold, migrating the page that includes the requested data object to the requesting NUMA node [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 16. The medium of claim 14, further comprising sampling a memory request from the requesting NUMA node to generate the sampled memory request [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 19. The medium of claim 14, further comprising when the size of the requested data object is more than a page: determining a distribution of page accesses; and determining if the multi-page requested data object is problematic [The rationale in the rejection of claim 6 is herein incorporated].  
As per claim 20. The medium of claim 19, further comprising migrating one or more pages of the requested data object to another NUMA node when the requested data object is problematic [The rationale in the rejection of claim 7 is herein incorporated].

Claims 2, 4, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0081541) in view of Washington (US 5,860,116), Matsuzawa et al. (US 2011/0231631) and Noordergraaf et al. (US 2002/0129115) as applied in the rejection of claim 1 above, and further in view of Schoinas et al. (US 6,347,362).
As per claim 2. The combination of Uppal, Washington, Matsuzawa and Noordergraaf teaches The method of claim 1, but does not expressly disclose wherein the requested data object is determined from the page number of the requested memory address; however, regarding these limitations, Schoinas teaches [“As noted above, the register set structure 24 can be a Content-Addressable-Memory (CAM) in which the address portion 94 will be an allocated page number of a local page stored in the node memory 16. The allocated page number will change depending on which page a given set of registers is allocated to at the time (e.g., see FIG. 3).” (col. 9, lines 23-28)].  
Uppal, Washington, Matsuzawa, Noordergraaf and Schoinas are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Uppal, Washington and Matsuzawa to have the address of the requested object being determined from the page number as taught by Schoinas, since doing so would provide the benefits of facilitating memory addressing and tracking of page counters.
Therefore, it would have been obvious to combine Uppal, Washington, Matsuzawa, Noordergraaf and Schoinas for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 4. The method of claim 1, further comprising recording memory access information from the sampled memory request, the memory access information including an identity of the requesting NUMA node, the requested data object, the page number, and an identity of the storage NUMA node [Uppal teaches sampling of memory access instructions during a sampling interval to collect metatada (par. 0011) where “the metadata associated with the instruction can be saved and processed. For memory operations, this metadata can include a timestamp, instruction address, data virtual address, data physical address, (where the virtual and physical data addresses correspond to the requested data object) load or store status, cache miss statistics, as well as additional information. Such memory instruction sampling can be achieved with low run-time overhead.” (par. 0015). Washington teaches counting a number of local access and remote accesses to a for a page or memory range (corresponding to the claimed data object) and relocating the page to the requesting processor if the number of remote accesses exceed the number of local accesses (col. 4, line 57-col. 6, line 47) where advance memory controllers AMCs and associated processors are identified; for example, by variables A, B, C, D and local versus remote accesses are identified (col. 4, line 57-col. 5, line 8) (where the node storing the page or range of memory corresponds to the claimed storage node and the local or remote node requesting the range of data or page corresponds to the claimed requesting node)] but the combination does not expressly refer to node identifiers or the page number; however, regarding this limitation, Schoinas teaches [NUMA system including “A flexible event monitoring counter apparatus and process… for a processor system including a plurality of nodes, each node having a processor and a portion of a total memory of the processor system” (Abstract) where “Bus transactions can be initiated from a node's own processor (local request) or from processors in other nodes (remote request), and, in either case, carry enough information to identify the initiating node. For each transaction, the control logic performs a lookup in the register sets 24 to locate a register set for a given requested page. If a set is not found and a free set exists, a set will be allocated for the requested page.” (col. 4,lines 8-21) and “As noted above, the register set structure 24 can be a Content-Addressable-Memory (CAM) in which the address portion 94 will be an allocated page number of a local page stored in the node memory 16. The allocated page number will change depending on which page a given set of registers is allocated to at the time (e.g., see FIG. 3).” (col. 9, lines 23-28). Washington teaches NUMA memory system (col. 1, lines 12-15) where “The present invention performs an evaluation of local or remote accesses and provides a plurality of alternatives when remote accesses exceed local accesses for a particular page of memory. These alternatives include relocation of the page to the memory of the requesting processor, copying the page to the requesting processor if the page is read only” (col. 4, lines 1-19) “SRAM 134 is used to monitor all accesses within a range specified by a range register 136 and starting at an address specified in address register 137” (col. 5, lines 25-27)]. 
Uppal, Washington, Matsuzawa, Noordergraaf and Schoinas are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Uppal, Washington, Matsuzawa and Noordergraaf to have the monitoring system include node identifiers the page number as taught by Schoinas, since doing so would provide the benefits of facilitating memory addressing and tracking of page counters in a NUMA system having local and remote accesses.
Therefore, it would have been obvious to combine Uppal, Washington, Matsuzawa and Noordergraaf and Schoinas for the benefit of creating a storage system/method to obtain the invention as specified in claim 4.
As per claim 15. The medium of claim 14, wherein the requested data object is determined from the page number of the requested memory address [The rational in the rejection of claim 2 is herein incorporated].  
As per claim 17. The medium of claim 14, further comprising recording memory access information from the sampled memory request, the memory access information including an identity of the requesting NUMA node, the requested data object, the page number, and an identity of the storage NUMA node [The rationale in the rejection of claim 4 is herein incorporated].  

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0081541) in view of Washington (US 5,860,116), Matsuzawa et al. (US 2011/0231631) and Noordergraaf et al. (US 2002/0129115) as applied in the rejection of claim 1 above, and further in view of Carlson (US 2012/0265906).
As per claim 5. The combination of Uppal, Washington, Matsuzawa and Noordergraaf teaches The method of claim 1, further comprising: determining a number of data objects from the code of a program to be executed on the NUMA system; and storing the data objects in the local partitions of a memory [Uppal teaches “a system includes one or more processors and a multi-level memory hierarchy. The system is configured to record metadata associated with a portion of memory access instructions executed by one or more processors in one or more sampling intervals. The system generates predictions on which memory pages will be accessed in a subsequent sampling interval based on the recorded metadata, wherein the second interval is subsequent to the first interval. The system migrates one or more memory pages to a first memory level from a second memory level responsive to predicting that the one or more memory pages will be accessed in the subsequent sampling interval.” (par. 0011) “a monitor in the system software (e.g., operating system, device drivers, middleware) is implemented to record and process memory sample data across system 100 and collect page access frequencies for virtual address and/or physical address pages. In one embodiment, predictive migration can use other history data to infer which pages will be accessed soon. In another embodiment, the monitor periodically ranks pages based on recent access frequency and remaps any frequently accessed pages currently mapped to second memory level 112 to first memory level 110. In one embodiment, at the end of each sampling interval, the top-N most frequently accessed pages will be placed into first memory level 110, with the value of N varying from embodiment to embodiment.” (par. 0017). Washington teaches NUMA memory system (col. 1, lines 12-15) where “The present invention performs an evaluation of local or remote accesses and provides a plurality of alternatives when remote accesses exceed local accesses for a particular page of memory. These alternatives include relocation of the page to the memory of the requesting processor, copying the page to the requesting processor if the page is read only” (col. 4, lines 1-19) “SRAM 134 is used to monitor all accesses within a range specified by a range register 136 and starting at an address specified in address register 137” (col. 5, lines 25-27)] but the combination does not expressly refer to the storing based on program code to be executed; however, regarding these limitations, Carlson teaches [NUMA based architecture (par. 0044) where “analyze a first portion of a task to determine whether data required for execution thereby is stored in a local memory prior to the execution of that first portion of the task, proactively issue a first DMA request for the data required for execution by the first portion of the task in response to determining that the data required for execution by the first portion of the task is not stored in the memory” (claim 21)].
Uppal, Washington, Matsuzawa, Noordergraaf and Carlson are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Uppal, Washington and Matsuzawa to include the storing based on program code to be executed as taught by Carson since doing so would ensure efficient processing and data accesses.
Therefore, it would have been obvious to combine Uppal, Washington, Matsuzawa, Noordergraaf and Carlson for the benefit of creating a storage system/method to obtain the invention as specified in claim 5. 
As per claim 18. The medium of claim 14, further comprising: determining a number of data objects from the code of a program to be executed on the NUMA system; and storing the data objects in the local partitions of a memory [The rationale in the rejection of claim 5 is herein incorporated].  


Claims 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0081541) in view of Washington (US 5,860,116), Matsuzawa et al. (US 2011/0231631), Noordergraaf et al. (US 2002/0129115) and Eckert et al. (US 2018/0365167).
As per claim 8. A NUMA system comprising: a memory partitioned into a series of local partitions; a series of NUMA nodes coupled to the local partitions, each NUMA node having a corresponding local partition of the memory, and a number of processors coupled to the memory; a bus that couples the NUMA nodes together; and a profiler that is coupled to the bus, the profiler to:  determine a requested data object from a requested memory address in a sampled memory request from a requesting NUMA node, the requested data object representing a range of memory addresses; determine whether a size of the requested data object is a page or less, or more than a page; and when the size of the requested data object is a page or less, increment a count that measures a number of times that the requesting NUMABABA-A25759USP 14node has sought to access the requested data object, determine whether the count has exceeded a threshold within a predetermined time period, and when the count exceeds the threshold, migrate the page that includes the requested data object to the requesting NUMA node from a NUMA node, wherein prior to the migrating, the requested data object is stored in the NUMA node based on whether the NUMA node is first to access the requested data object [The rationale in the rejection of claim is herein incorporated. Additionally, Uppal teaches “In one embodiment, the stacked DRAM of first level of memory 110 provides lower latency and/or higher bandwidth for memory accesses while the off-package second level of memory 112 has larger capacity. In this embodiment, first level of memory 110 and second level of memory 112 represent a non-uniform memory access (NUMA) hierarchy.” (figs. 1-2 and related text) where Uppal explains “a monitor (corresponding to the claimed profiler) in the system software (e.g., operating system, device drivers, middleware) is implemented to record and process memory sample data across system 100 (and is thus interpreted as coupled to the bus connecting NUMA components as depicted in fig. 1 and related text) and collect page access frequencies for virtual address and/or physical address pages. ” (par. 0017) and instruction sampling monitor is shown in fig. 3 and related text connected to buses connected to node processors, first level memory and second level of memory (fig. 3 and related text). Washington teaches “Computer systems having multiple processors each with an associated main memory are known in the art and include the class of computer referred to as non-uniform memory access (NUMA) machines.” (col. 1, lines 13-16) where “FIG. 1, a block diagram of a multiple processor-multiple memory system incorporating page location control in accordance with the present invention is shown. The system includes a first processor or processor cluster 10 and a second processor or processor cluster 20. These processors 10,20 are respectively coupled to first and second advanced memory controllers (AMCs) 30,40 which are respectively connected to first and second fast access main memories 50,60. Processors 10,20 are connected to their respective AMCs via local buses 70,80 and AMCs 30,40 are interconnected by a system bus 90. The system bus 90 permits access to remote memory, LANs and the like. Main memories 50,60 are configured as one contiguous memory and address blocks may be arranged either sequentially or in an interleaved manner.” (col. 2, line 65-col. 3, line 12) where memory control logic in included in 12, 32, and 42 and performs the relocation/migration of the invention (figs. 1, 3-4 and related text and related text)]; but the combination of Uppal, Washington and Matsuzawa does not expressly refer to the profiler as coupled to the bus connecting NUMA nodes; however, regarding these limitations, Eckert teaches [“The reduced overhead page migration technique includes profiling logic 144, which profiles memory accesses on the memory bus and maintains memory access frequency values for at least some of the pages in memory” (par. 0021) where profiling logic is coupled to the bus (fig. 3 and related text) where memory portions 112, 114… 116 correspond to other NUMA nodes in the system (fig. 1 and related text)].
Uppal, Washington, Matsuzawa, Noordergraaf and Eckert are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Uppal, Washington, Matsuzawa and Noordergraaf to expressly have the profiler coupled to the bus as taught by Eckert since doing so would provide benefits of facilitating profiling operations and page migrations (par. 0022).
Therefore, it would have been obvious to combine Uppal, Washington, Matsuzawa, Noordergraaf and Eckert for the benefit of creating a storage system/method to obtain the invention as specified in claim 8. 
As per claim 10. The NUMA system of claim 8 wherein the profiler to further sample a memory request from the requesting NUMA node to generate the sampled memory request [The rationale in the rejection of claim 3 is herein incorporated but the combination of Uppal, Washington, Matuzawa, Noordergraaf and Eckert applies to the rejection of claim 10].
As per claim 13. The NUMA system of claim 8 wherein the profiler to further migrate one or more pages of the requested data object to another NUMA node when the requested data object is problematic  [The rationale in the rejection of claims 6-7 is herein incorporated but the combination of Uppal, Washington, Matuzawa, Noordergraaf and Eckert applies to the rejection of claim 13].  


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0081541) in view of Washington (US 5,860,116), Matsuzawa et al. (US 2011/0231631), Noordergraaf et al. (US 2002/0129115) and Eckert et al. (US 2018/0365167) as applied in the rejection of claim 8 above, and further in view of Schoinas et al. (US 6,347,362).
As per claim 9. The NUMA system of claim 8 wherein the requested data object is determined from the page number of the requested memory address [The rationale in the rejection of claim 2 is herein incorporated but the combination of Uppal, Washingon, Matsuzawa, Noordergraaf, Eckert and Schoinas applies to the rejection of claim 9].  
As per claim 11. The NUMA system of claim 8 wherein the profiler to further record memory access information from the sampled memory request, the memory access information including an identity of the requesting NUMA node, the requested data object, the page number, and an identity of the storage NUMA node [The rationale in the rejection of claim 4 is herein incorporated but the combination of Uppal, Washingont, Matsuzawa, Eckert, Noordergraaf and Schoinas applies to the rejection of claim 11].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0081541) in view of Washington (US 5,860,116), Matsuzawa et al. (US 2011/0231631), Noordergraaf et al. (US 2002/0129115) and Eckert et al. (US 2018/0365167) as applied in the rejection of claim 8 above, and further in view of Carlson (US 2012/0265906).
As per claim 12. The NUMA system of claim 8 wherein the profiler to further: determine a number of data objects from the code of a program to be executed on the NUMA system; and store the data objects in the local partitions of a memory [The rationale in the rejection of claim 5 is herein incorporated but the combination of Uppal, Washington, Matsuzawa, Noordergraaf, Eckert and Carlson applies to the rejection of claim 12]. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Hu et al. (US 2012/0159124) teaches “Since NUMA system considers a "first touch" page mapping policy, parallel initialization routine to initialize the data is used. The use of "first touch" page mapping policy enables allocating memory close to the thread which initializes the memory. In other words, memory is allocated on a node close to the node containing the core on which the thread is running. Each data point is correctly assigned to a thread block. In one embodiment, when using NUMA aware allocation, the speed computation performance is approximately doubled.” (par. 0034).
Ries et al. (US 2009/0320022) teaches “If the file does not have a preferred home node, then at step 315, the operating system may determine whether the file is accessed globally, i.e., whether the file is often accessed by other threads or applications running on the computer system such as the case for file system root directories. If so, then at step 325, the operating system may set the current home node of the file to the default home node. The default home node may be set as a parameter of the file system or operating system and provide a node accessible by each node of the computer system. In one embodiment, the default home node may be determined by evaluating a home node assigned to threads accessing the file, i.e., the nodal affinity of the file may be determined from the nodal affinity of threads accessing the file. This approach allows the file to "gravitate" toward the node from which it is most frequently accessed. Otherwise, at step 320, the current home node of the file may be set to the home node of the thread accessing the file. This may occur, for example, when a thread requests exclusive access to a given file, when this is the first access to a given file or when the given file isn't usually accessed globally such as the case for a user's personal files and directories.” (par. 0038).
Wagle et al. (US 2016/0371194) teaches “The design of FIG. 3 does not necessarily guarantee that the allocated memory will live on the NUMA node of the executing thread. Most operating systems use a policy of “first touch”, which means that a newly-allocated memory page is placed local to the thread that uses (touches) it for the first time. Since the ‘mmap’ system call is used to reserve large segments from OS 360, a memory page is usually committed to the core of “first touch”.” (par. 0024).
Sakurai (US 2019/0079805) teaches “Distribution of data used in the task to each of the NUMA nodes is performed by a first touch. The first touch mentioned here is a method of allocating variables to the memories in the NUMA node to which the thread that has accessed the variable (data) first time belongs. When allocating a variable to the memory in the NUMA node i, the user describes the source program such that the thread belonging to the NUMA node i accesses the variable first time. For example, when a plurality of threads is started up by OpenMP, parallelsyntax, or the like and if the program that accesses variables to each of which an initial value is written by a corresponding thread in the program is executed, the variables are allocated to the memories in the NUMA nodes to which the threads belong.” 

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 11/7/2022 have been fully considered but they are moot in view of new grounds of rejection. 

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a non-final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



December 16, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135